NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
FURNI'I‘URE BRANDS INTERNATIONAL, INC.,
Plaintiff-Appellant,
V.
UNITED STATES
Defendant-Appellee,
AND
UNITED STATES INTERNATIONAL TRADE
COMMISSION, `
Defen,dant-Appellee,
AND
AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE AND VAUGHAN-
BASSETT FURNITURE COMPANY, INC.,
Defendcmts-Appellees.
2012-1059
Appeal from the United Sta1;es C0urt of Internati0na1
Trade in case n0. 07-CV-0026, Judge Tim0thy C. Sta11ceu.

FURNITURE BRANDS INTL V. US 2
ASHLEY FURNITURE INDUSTRIES, INC.,
PIaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee,
AND
UNITED STATES INTERNATIONAL TRADE
COMMISSION,
Defendant-Appellee, 4
AND
AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE, KINCAID
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGHAN-BASSETT FURNITURE COMPANY,
INC.,
Defendants-Appellees.
2012-1196
Appea1 from the United States C0urt of Internati0na1
Trade in consolidated case n0. 07-CV-0323, Judge Tim0-
thy C. Stanceu.
ETHAN ALLEN GLOBAL, INC. AND ETHAN ALLEN
OPERATIONS, INC.,
Plaintiffs-Appellants,
V.

3 FURNITURE BRANDS INTL V. US
UNITED STATES AND UNITED STATES CUSTOMS
AND BORDER PROTECTION,
Defen,dants-Appellees,
AND
INTERNATIONAL TRADE COMMISSION,
Defendant-Appellee,
AND -
KINCAID FURNITURE CO., INC., L. & J.G.
STICKLEY, INC., SANDBERG FURNITURE
MANUFACTURING COMPANY, INC., STANLEY
FURNITURE COMPANY, INC., T. COPELAND AND
SONS, INC., AND VAUGI'IAN-BASSETT FURNITURE
COMPANY, INC. -
Defendan,ts-Appellees.
2012-1200 `
Appea1 from the United States C0urt of Internati0na1
Trade in case n0. 08-CV-0302, Judge Tim0thy C. Stanceu.
STANDARD FURNITURE
MANUFACTURING CO., INC..,
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defendcmt-Appellee,
AND
INTERNATIONAL TRADE COMMISSION,
Defendant-Appellee,
AND

l
FURNITURE BRANDS lNTL V. US 4
AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE, KINCAID
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGHAN-BASSETT FURNITURE COMPANY,
INC.,
Defendan.ts-Appellees.
2012-1230
Appeal from the United StateS Court of International
Trade in case no. 07-CV-O028, Judge Timothy C. Stanceu.
1
ON MOTION
Before BRYsoN, MAYER, L1NN, Circu,it Ju,dges.
BRYsoN, Circuit Judge.
0 R D E R
Furniture Brands Internationa1, Inc., Ashley Furni-
ture Industries, Inc., Ethan Allen G10bal, Inc. et al., and
Standard Furniture Manufacturing Co., Inc. each sepa-
rately move for an injunction, pending appeal, to prohibit
the United States from distributing funds currently being
held for each appellant
In deciding whether to grant a stay or injunction,
pending appeal, this court "assesses the 1novant’s chances
of success on the merits and weighs the equities as they
affect the parties and the public." E.I. Dupont de Ne-

5 FURNITURE BRANDS INTL V. US
mours & Co. v. Phillips Petroleum C0., 835 F.2d 277, 278
(Fed. Cir. 1987); see also Stcmdard Havens Prods. u.
Gen,c0r In,dus., 897 F.2d 511 (Fed. Cir. 199O). To prevail,
a movant must establish a strong likelihood of success on
the merits or, failing that, must demonstrate that it has a
substantial case on the merits and that the harm factors
militate in its favor. Hilton v. Braun,skill, 481 U.S. '770,
778 (1987).
Without prejudicing the ultimate disposition of these
cases, and based upon the motions papers submitted, the
court determines that the appellants have not met their
burden.
Accordingly,
IT IS ORDERED THAT2
The motions for an injunction are denied.
FOR THE CoURT
MAR 0 5 2012 /s/ Jan I-Iorbaly
Date J an Horbaly
Clerk
cc: Joseph W. Dorn, Esq.
Jeffrey S. Grimson, Esq.
Patrick V. Gal1agher, Esq.
Jessica R. Toplin, Esq. us con FlLED
2:;i1::ft2;?;,t:»qa» W@E€s==at""
Jeffrey M. Telep, Esq. MAR 05 2012
319 .1ANuonaA1v
clean